Citation Nr: 1738140	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) in excess of 30 percent from April 27, 2007, to May 7, 2012, and to an evaluation in excess of 70 percent since July 1, 2012.

2. Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) since October 21, 2009.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Effective March 20, 2015, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

The case was remanded in June 2016 for evidentiary development. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran's posttraumatic stress disorder with major depressive disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks between April 27, 2007, to May 7, 2012; and as occupational and social impairment with deficiencies in most areas since July 1, 2012.

2. The Veteran's gastroesophageal reflux disease manifested with occasional nausea, vomiting, burning and reflux, but did not manifest with persistent symptoms that were productive of considerable impairment of health.

3. The Veteran's hypertension was not incurred in service.

4. The Veteran's obstructive sleep apnea was not incurred in service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of PTSD in excess of 30 percent from April 27, 2007, to May 7, 2012, and in excess of 70 percent since July 1, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for an evaluation of GERD in excess of 10 percent since October 21, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.20, 4.114, Diagnostic Code (DC) 7346 (2016).

3. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claims and what the VA would do to assist him obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, buddy/lay statements, and hearing transcript have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations for his PTSD and GERD in December 2008, May 2009, January 2010, September 2013 and June 2015. These examinations fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating PTSD and GERD, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

As to the hypertension and obstructive sleep apnea claims, there is no probative evidence suggesting the claimed conditions are related to service. Rather, only the Veteran's general conclusory statements that his claimed disabilities are related to service are of record, which are insufficient to entitle a veteran to a medical examination under § 5103A (d) (2) (B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case"). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Posttraumatic stress disorder with major depressive disorder 

The General Rating Formula for Mental Disorders is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130 (2016).

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

The Veteran's records include evaluations based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 9 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995).

The Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) was service-connected with an initial evaluation of 30 percent effective April 27, 2007, and is currently rated at 70 percent disabling since July 1, 2012, under DC 9411. The Veteran contends his initial evaluation should have been higher, and that he currently experiences more severe symptoms that warrant a 100 percent rating. Both appellate periods are analyzed below.

PTSD/MDD from April 27, 2007, to May 7, 2012

VA treatment records indicate the Veteran began treatment with the Charleston VA Medical Center (VAMC) Mental Health PTSD Clinical Team in September 2007. At his initial assessment evaluation, the Veteran endorsed exposure to traumatic events, intrusive memories, nightmares, flashbacks, avoidance of war reminders, isolation, numbness and hyperarousal symptoms including irritability, difficulty concentrating, hypervigilance, insomnia and exaggerated startled responses. At a follow up evaluation, the examiner noted the previous assessment, and that the Veteran was alert, oriented, and demonstrated appropriate hygiene, gait and posture. The examiner also noted the Veteran's affect was appropriate, with a dysphoric mood, but with normal speech, logical and goal-directed thought processes, and no homicidal or suicidal ideation. The examiner assessed the Veteran was a GAF score of 60. The Veteran began attending monthly group therapy sessions.

At the May 2009 VA medical examination, the Veteran reported sleep impairment, nightmares and problems with concentration and motivation. He also reported low energy, lack of motivation, anxiety, hypervigilance, flashbacks, and heightened guilt. He reported heightened irritability, frustration, mood swings, and that he intentionally avoided public settings. The examiner noted the Veteran was pleasant and cooperative, had difficulty expressing his emotions, became upset when discussing his war experiences, and had trouble concentrating. The examiner also noted the Veteran demonstrated logical and goal-directed thought content and process, with a depressed mood, and impaired concentration. The Veteran did not endorse suicidal or homicidal ideation. The examiner diagnosed the Veteran with chronic moderate PTSD, and assessed a GAF score of 55. 

Treatment records indicate the Veteran participated in group and individual therapy sessions. He demonstrated anxiety, irritability, sleep impairment, and hypervigilance.

In April 2012, the Veteran's readjustment counseling therapist assessed the Veteran with a GAF score of 50, noting the Veteran reported disturbances in motivation and mood, sleep impairment, intrusive memories, hyperarousal, avoidance, isolation, memory loss and difficulty adapting to stressful situations. The examiner also noted the Veteran demonstrated a flattened affect at group therapy sessions, depressed mood and emotional numbing, and voiced suicidal ideation without a plan. 

The preponderance of the evidence is against an evaluation in excess of 30 percent for this appellate period. The Veteran's PTSD and depression symptoms manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as hypervigilance, flashbacks, sleep impairment and mood swings. However, the Veteran's PTSD and depression did not demonstrate as occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, difficulty in understanding complex commands, memory loss, impaired judgment or impaired abstract thinking. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

PTSD/MDD since July 1, 2012

On May 8, 2012, the Veteran participated in a six-week in-patient PTSD program. He was granted a temporary rating of 100 percent for his hospitalization, effective through June 30, 2012. In a March 2015 rating decision, the RO evaluated the Veteran's PTSD as 70 percent disabling effective July 1, 2012. 

In July 2013, the Veteran's same readjustment counseling therapist assessed the Veteran with a GAF score of 46, and noted that the Veteran's PTSD interfered with his ability to function effectively. He opined the Veteran's PTSD will be a "lifelong experience with many character changes." He noted the Veteran is socially isolated, hypervigilant, untrusting of others, emotionally numb, depressed and anxious. 

At the September 2013 VA medical examination, the examiner noted the Veteran's depression and PTSD could not be distinguished and separated because there was "significant" overlap among the symptoms. The examiner opined the Veteran's PTSD was the primary disorder, and that his depression "had developed as he [had] been affected over the years by the chronic symptoms of PTSD." The examiner also noted the Veteran's depression was recently exacerbated by the Veteran's wife's death due to cancer.

The examiner noted the Veteran demonstrated depressed mood, anxiety, suspiciousness, near-continuous panic, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, obsessional rituals and intermittent inability to perform activities of daily living. The Veteran also demonstrated halting and soft speech, psychomotor retardation, guilt and hopelessness. The examiner opined the Veteran's overall functioning had declined since his last VA examination, and that his anxiety and irritability would impair his ability to tolerate critical feedback or performance pressure in a workplace environment. The examiner also noted the Veteran's ability to attend to his personal hygiene was impaired, that he demonstrated minimal stamina and frustration tolerance, that he could not concentrate, and that he was having problems recalling names and recent events. 

At the June 2015 VA medical examination, the examiner noted that the Veteran's PTSD and depression symptoms could not be differentiated and that they were mutually aggravating. The examiner noted the Veteran demonstrated depressed mood, anxiety, near-continuous panic, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances. The examiner also noted the Veteran was neatly groomed, made good eye contact, and demonstrated linear and goal-direct thought process, good insight and fair judgment. The Veteran's mood was depressed with a flattened affect. He did not endorse suicidal or homicidal ideation or delusions. The examiner noted the Veteran's memory, attention and concentration were intact. The Veteran opined the Veteran's symptoms were moderate to severe, "significantly" impacted his ability to understand, persist at, and complete complex and simple tasks, and rendered him unable to obtain and maintain gainful employment. 

The preponderance of the evidence is against finding an evaluation in excess of 70 percent during this period on appeal. The Veteran's PTSD and depression demonstrated as occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic attacks, difficulty adapting to stressful circumstances, flattened affect, chronic sleep impairment, depressed mood, mild memory loss and anxiety. A higher evaluation of 100 percent is not warranted because the Veteran does not demonstrate total occupational and social impairment due to symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, or disorientation to time and place. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B. GERD

The Veteran's GERD has been rated by analogy to hiatal hernia under the Schedule of Ratings for the digestive system. 38 C.F.R. § 4.114. Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. Id.

A 10 percent rating for hiatal hernia is warranted for two or more of the symptoms for the 30 percent rating of less severity. A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, DC 7346. The Veteran's GERD is evaluated at 10 percent disabling. 

In October 2008, the Veteran underwent a second laparoscopic Nissen fundoplication. He was granted a temporary 100 percent convalescence rating for his hospitalization effective October 6, 2008. His 10 percent rating was restored effective December 1, 2008.

At the December 2008 VA medical examination, the Veteran reported the burning pain in his stomach and chest returned after the surgery, that he was again prescribed medication to treat the pain, but that the pain was less severe than before the surgery. He reported the pain increased when he was lying down, and occasionally woke him during sleep. He denied any vomiting, hematemesis, or blood in his stool. The examiner noted the Veteran's bowel sounds were normal in all four quadrants, with slight tenderness in the epigastric and lower left quadrants. 

At the January 2010 VA medical examination, the Veteran reported continuous medication, occasional cramps, and occasional burning pain in the evenings and after eating. He reported vomiting three or four times in the last six months. He denied hematemesis and blood in his stools. The examiner noted the Veteran's abdomen was soft, non-tender, with bowel sounds in all four quadrants. The examiner noted the Veteran's condition did not impact his ability to work.

At the June 2015 VA medical examination, the Veteran reported infrequent episodes of epigastric distress, pyrosis, reflux, and substernal pain. The examiner noted the Veteran did not demonstrate esophageal stricture or spasm, or other complications, and that the disability did not impact the Veteran's ability to work.

VA treatment and private medical records indicate the Veteran remained on his medication throughout the appellate period, reported occasional nausea, vomiting, and burning discomfort. He did not report any additional complications.

The preponderance of the evidence is against an evaluation in excess of 10 percent. The Veteran's GERD demonstrates as occasional burning, reflux and pain. A 30 percent rating is not warranted because these symptoms are not persistent, and are not productive of considerable impairment of the Veteran's health. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

A. Hypertension

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, DC 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

Hypertension, as a cardiovascular-renal disease, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

At his July 1967 enlistment examination's report of medical history, the Veteran reported he was diagnosed with low blood pressure at age 13, but clarified "no further trouble" on the form. His blood pressure during the examination was 120/70.  Service treatment records (STRs) do not indicate the Veteran demonstrated high blood pressure or the onset of hypertension during service. At his December 1969 separation examination, his blood pressure was 122/76, which is not indicative of hypertension. 

VA treatment records indicate the Veteran was diagnosed with hypertension in 1985. The Veteran takes daily medication.

The preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension. There is no probative medical evidence that links the Veteran's disability to his service. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). Since there is no indication that the Veteran's hypertension resulted from his active service or manifested during a presumptive period after service, the claim for service connection is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B. Obstructive Sleep Apnea (OSA)

Obstructive sleep apnea (OSA) is not a "chronic disease" listed under 38 C.F.R.      § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). OSA is a specific medical condition defined as "cessation of breathing resulting from the collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep." See Dorland's Illustrated Medical Dictionary 116-17 (32nd ed. 2012).

STRs do not indicate any complaints, diagnoses or treatments for symptoms suggestive of OSA, such as loud snoring, stoppage of breath during sleep, or excessive daytime sleepiness or fatigue. The Veteran's separation examination was normal. 

The Veteran served in Vietnam as a rifleman and technician. His exposure to herbicides is presumed, and he participated in the VA's Agent Orange Registry. He contends his OSA is directly related to his service because he was exposed to herbicidal agents while in Vietnam.

With regards to the second and third elements of service connection, any veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure does not include OSA. The Veteran's condition does not qualify for presumptive service connection. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043. 

The Veteran testified that during a treatment session for his GERD, he was told he briefly stopped breathing while he was sleeping. The Veteran was diagnosed with OSA in 2005. VA treatment records indicate the Veteran uses a continuous positive airway pressure (CPAP) device with some success. 

The preponderance of the evidence is against finding entitlement to service connection for obstructive sleep apnea on either a direct or secondary basis. There is no medical evidence to suggest a link between the Veteran's OSA and his active service, including his exposure to herbicidal agents, or to his service-connected disabilities. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 30 percent from April 27, 2007 to May 7, 2012, and to an evaluation in excess of 70 percent since July 1, 2012, for posttraumatic stress disorder with major depressive disorder is denied.

Entitlement to an evaluation in excess of 10 percent since October 21, 2009, for gastroesophageal reflux disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


